Citation Nr: 0706062	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  03-34 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Winston Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In September 2006, the veteran testified before the 
undersigned Chief Veterans Law Judge sitting at the RO.  A 
copy of the hearing transcript is associated with the claims 
folder and has been reviewed.

A motion to advance the veteran's case on the docket was 
received in November 2006 and granted the following month.


FINDING OF FACT

Service medical records show treatment for an injury to the 
veteran's back.  There is objective evidence relating the 
veteran's current lumbar and cervical spine disabilities to 
his in-service back injury.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for degenerative disc disease and degenerative joint disease 
of the lumbar spine are met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  The criteria for the establishment of service connection 
for degenerative disc disease and degenerative joint disease 
of the cervical spine are met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSIONS

Prior to proceeding with an analysis on the merits of this 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (West 2002 & Supp. 
2006).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.

In view of the favorable decision cited below, the Board 
notes that any VCAA notification deficiency and outstanding 
development not already conducted by VA represents nothing 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).


Legal Criteria

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

When a chronic disease, such as arthritis, becomes manifest 
to a compensable degree within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.


Analysis

The veteran asserts that he is entitled to service connection 
for disabilities of his lumbar and cervical spine.  Medical 
evidence of record confirms current diagnoses of degenerative 
disc disease and degenerative joint disease of both the 
lumbar and cervical spine (see August 2003 VA examination 
report), thereby satisfying the first elements of the 
veteran's service connection claims.

The veteran attributes his current lumbar and cervical spine 
disabilities to an in-service fall.  Review of his service 
medical records show that in January 1967, he sought 
treatment after falling and injuring his back.  There was 
objective evidence of tenderness along the thoracic and 
lumbar spine; dorsal and lumbar paraspinous muscle spasms 
were present.  Separation examination report is negative for 
any complaints, treatment, and/or diagnoses pertinent to the 
back.

With regard to the etiology of the veteran's current lumbar 
and cervical spine disabilities, the record contains numerous 
opinions.

According to two separate February 2003 letters, Dr. Paul 
from the Charlotte Sports Medicine Institute, and a 
physician's assistant (M. Spitlev) stated that the veteran's 
chronic arthritis in the lumbar spine could be related to his 
January 1967 fall.

According to a December 2003 letter, Dr. Brown indicated that 
it is more likely than not that the veteran's current back 
problem was caused by the in-service fall in 1967.

In a December 2003 letter, it was noted that Dr. Trull more 
than likely treated the veteran's spinal complaints as far 
back as 1967.

According to a letter signed in November 2004 by Dr. Lambert, 
it was noted that the veteran has suffered from pain and 
weakness in his back since his 1967 injury.  The physician 
opined that it is more likely than not that the veteran's 
current back problem was caused by the in-service fall in 
1967.

According to multiple statements dated in May 2002, June 
2003, July 2005, November 2005, and November 2006, Dr. 
Bastajian with the Ardsley Medical Group opined that the 
veteran's current lumbar and cervical spine problems are 
related to his in-service back injury.  The physician noted 
that the veteran's current findings are consistent with long-
term injury.  

On the other hand, an August 2003 VA examiner opined that it 
is less likely than not that the veteran's in-service fall 
caused his current back problems.  The examiner observed that 
there were only two instances of back pain mentioned in the 
veteran's service medical records.

On review of all evidence of record, the Board finds that 
service connection for the veteran's lumbar and cervical 
spine disabilities is warranted.  In this regard, the Board 
finds that the collective, positive opinions of the above-
cited private physicians outweigh the August 2003 VA opinion.  
Given the numerous private opinions relating the veteran's 
lumbar and cervical spine disabilities to his in-service back 
injury, and resolving any reasonable doubt in the veteran's 
favor, the Board concludes that the evidence supports a 
finding that the veteran's lumbar spine and cervical spine 
disabilities had their onset during active military service.  
Accordingly, service connection for lumbar and cervical spine 
disabilities is granted.  

ORDER

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the lumbar spine is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Entitlement to service connection for degenerative disc 
disease and degenerative joint disease of the cervical spine 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.




____________________________________________
MARK W. GREENSTREET
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


